Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 11/4/2020 is made of record.  Claim 3 is amended; and claims 1-6 are currently pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al (JP 2009-175244 A).
It is noted that Makino (JP 2009-175244 A) is in Japanese.  A copy of the machine translation into English is provided with this Office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claim 1, Makino et al disclose a resin composition comprising (meth)acrylic polymer and polymerization initiator (solution).  See example 4, wherein the methacrylic polymer comprises 20 parts by weight of N-cyclohexyl maleimide (i.e. about 12.5%; reads on structural unit B having a ring structure in the backbone and its amount in present claim 1), 42 parts by weight of methyl methacrylate, 44 parts by weight of dicyclopentanil methacrylate, 32 parts by mass of 2-methacryloyloxy-ethyl isocyanates, 9 parts by mass of methacrylic acid and 13 parts by mass of 2-hydroxyethyl methacrylate (i.e. for a total of about 81.9% by weight of (meth)acrylic ester monomers, and read on the methacrylic acid ester monomer and its amount in present claim 1). The acrylic polymer has a weight average molecular weight of 65,000 (paragraph 0124) which reads on the weight average molecular weight of (meth)acrylic resin in present claim 1.  See example CLV-2 wherein the composition comprises 2 parts by weight of component C (i.e. the initiator), 40 parts by weight of component A and 120 parts by weight of methacrylic polymer A (Table 2).  The blending amount of A is preferably 10 to 85% by weight based on total amount of component A and component B (paragraph 0052) which overlaps with the amount of methacrylic resin in present claim 1.
Makino et al fail to disclose a composition comprising the presently claimed component D and its amount; and mass ratio of B/D.
However, Makino et al in the general disclosure teach that component C may be a photoradical polymerization initiator and includes 1-hydroxycyclohexyl phenyl ketone (paragraph 0063) which reads on component D of formula 2 wherein R = H, R’’ = aromatic hydrocarbon group, and R’ = aliphatic hydrocarbon having 6 carbon atoms in present claim 1.  The amount of component C is preferably from 0.01 to 10 parts by weight based on 100 parts by weight of the total amount of component A and component B (paragraph 0066) which overlaps with the amount of component D in present claim 1.  Additionally, based on 12.5% of maleimide monomer in example 4, ratio of B/D is calculated to be about 0.125 to 1065 (i.e. overlaps with the ratio in present claim 1).  Therefore, in light of the teachings in general disclosure of Makino et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the 1-hydroxycyclohexyl phenyl ketone as a photopolymerization initiator, in the resin composition, of exemplary embodiments, of Makino et al, in overlapping amounts, absent evidence to the contrary.
Regarding claim 2, see example 4, wherein the methacrylic polymer is formed from N-cyclohexyl maleimide (paragraph 0124).
Regarding claims 3 and 4, Makino et al teach a resin composition to provide a film for optical material and optical waveguide (overview) which reads on the molded article in present claim 3 and optical component 4. 
Regarding claim 5, it is the Office’s position that optical materials may be used as members in vehicles and is the intended use of the film formed from the resin composition.
Regarding claim 6, Makino et al teach that thickness of the resin film for optical layer is not particularly limited and is preferably 50 to 500 microns (paragraph 0081) which is equivalent to 0.005 to 0.5 mm (i.e. overlaps with the thickness of molded article in present claim 6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764